Citation Nr: 0320436	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  97-19 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether inclusion of the veteran's spouse's income in the 
computation of his income for non-service-connected pension 
purposes and the resulting denial of pension benefits were 
proper.

(Claims for service connection for a back disorder and a 
heart disorder are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from January 1954 to December 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of July 2002 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).  In the letter, the RO informed the 
veteran that he could not get monthly pension benefits 
because his income exceeded the maximum allowable pension 
rate.  

The Board notes that the veteran has also appealed issues 
concerning a claim for service connection for a back disorder 
and a heart disorder.  However, resolution of those issues is 
dependent on completely different law and facts.  
Accordingly, the Board is addressing those issues in a 
separate decision.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran's claim for nonservice-connected pension 
benefits was received in August 1999.

3.  The veteran and his spouse are not estranged, and the 
veteran has lived with her and/or has been providing her 
financial support.

4.  The veteran's countable annual income for VA purposes has 
been in excess of $40,000 at all times relevant to this 
appeal.


CONCLUSION OF LAW

The inclusion of the veteran's wife's income in the 
computation of countable income for non-service-connected 
disability pension benefits and the denial of pension 
benefits on the basis that their combined income exceeded 
legal income limitations were proper.  38 U.S.C.A. §§ 1503, 
1521 (West 1991); 38 C.F.R. §§ 3.23, 3.60, 3.271, 3.272, 
3.660 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty To Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet 
final as of that date.  The new law eliminates the concept of 
a well-grounded claim, and redefines the obligations of the 
VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim for pension 
benefits.  The Board concludes the discussions in the rating 
decision, the statement of the case (SOC) of February 2003 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The 
communications, such as a letter from the RO dated in April 
2003, provided the veteran with a specific explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The SOC included a summary of the evidence which 
had been obtained and considered.  The RO also supplied the 
veteran with the applicable regulations in the SOC.  The 
basic elements for establishing entitlement to pension have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has not requested a hearing on the pension issue.  
All available relevant evidence identified by the veteran was 
obtained and considered.  The claims file contains his 
income/net worth statements, and pension eligibility 
verification forms.  The veteran has presented various 
documents which he asserts support his claim, such as tax 
records and a written statement from his wife.  The Board 
does not know of any additional relevant evidence which has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Factual Background

The veteran had wartime service from January 1954 to December 
1955.  In a rating decision of November 1977, he was found to 
be permanently and totally disabled for pension purposes.  
Payment of pension benefits was initiated at that time, but 
was later discontinued in October 1989 when it was determined 
that the veteran's countable income exceeded the maximum for 
pension recipients because of income from his wife's 
employment which had not been properly reported.  The 
effective date of the termination was February 1, 1985, 
resulting in an overpayment in the amount of $47,392.  

In a claim for disability compensation which he submitted in 
May 1996, the veteran reported that he was married and lived 
together with his spouse.  He also reported that he 
contributed to his spouse's support in the amount of $420 per 
month.  

In connection with his claim for disability compensation, 
numerous treatment records were obtained.  Many of the 
records reflect that the health insurance noted on the 
veteran's medical records was his wife's.  In addition, the 
records also reflect that the address and phone number for 
both the veteran and his wife were the same.  

A letter from the RO dated in July 1999 shows that the RO 
responded to a telephone inquiry by advising the veteran that 
he did not have a pending claim for pension.  The RO noted 
that he had previously been rated as permanently and totally 
disabled due to nonservice-connected disabilities, to 
establish pension entitlement, but monthly pension benefits 
had been discontinued because his income exceeded the maximum 
annual pension limit. He was instructed that if he wished to 
reapply, he should complete and return an Income-Net Worth 
and Employment statement.  

In such a statement submitted by the veteran in August 1999, 
he indicated that he was married, and that he and his wife 
lived in different areas in the same house.  He described the 
reason for "separation" as incompatibility.  He indicated 
that he did not contribute to his spouse's support.  He 
listed his address as Apartment "A."  In a letter dated in 
August 1999, the RO advised the veteran that he should submit 
another Income-Net Worth form which listed his wife's income.  
The RO stated that regulations required that her income be 
included since the veteran was not divorced and they lived in 
the same house.

In September 1999, the veteran submitted another Income-Net 
Worth form.  He again indicated that he was married and that 
he and his spouse lived in the same house but different 
areas.  He stated that the reason for this separation was 
marital difficulties.  He stated that he contributed no 
support to his spouse.  He reported that his wife's monthly 
income was $2,960.  

Action on the pension claim was apparently deferred for a 
lengthy period of time while other issues were on appeal.  In 
a letter from the RO dated in July 2002, the veteran was 
advised that the claim for pension was denied as his income 
exceeds the maximum annual rate.  It was noted that he had 
annual income from social security in the amount of $4,992, 
and that his wife had annual income of $35,520.  

In an Improved Pension Eligibility Verification Report dated 
in July 2002, the veteran listed the same address as before, 
except he indicated that he lived in Apartment "C".  He 
indicated that he was married but was not living with his 
spouse.  He reported that he contributed $3600 to his 
spouse's support in the past 12 months.  He stated that he 
and his wife had been separated for six years.  

In a statement in support of claim dated in July 2002, the 
veteran said that he did not live in the same house as his 
wife.  He also reported that he did not believe in divorce.  
He said that his wife's income was not available to him, and 
that his only income was from the Social Security 
Administration.  Subsequently, in a letter dated in August 
2002, the veteran stated that he and his wife were "legally 
separated."  He said that he no longer lived in the same 
residence with her.  He reported that even though they both 
had the same address, he lived in a one bedroom cottage that 
was behind the main house and that the two units were not 
joined.  He said that they had no intention of reuniting as a 
couple; however, due to their religious beliefs they did not 
want to file for divorce.  

In July 2002, the veteran submitted a real property tax 
assessment document which reflects that he and his wife own 
property together which consist of a 10 room house and a 3 
room house at the same address.  It was indicated on the 
document that the 3 room house was used for storage.  The 
veteran also submitted a copy of a utility bill addressed to 
him at apartment "B".  In addition, the veteran submitted 
documents from the Social Security Administration which were 
addressed to him at apartment "B".  

In an Income-Net Worth statement dated in September 2002, the 
veteran again reported that he did not live together with his 
spouse, but that he contributed $300 per month to her 
support.  

In a written statement dated in October 2002, the veteran's 
wife reported that she and the veteran did not live in the 
same household and had not done so since the latter part of 
1999.  She stated that they had no intention of living 
together again, however, due to her religious convictions 
they were not seeking to get a divorce.  She further stated 
that she worked and the veteran had no say over her finances.  
She said that the cottage in which the veteran lived was once 
rented out.  She reported that they had never distinguished 
the cottage by identifying units such as unit B or C.  She 
said that the utilities were all in her name and she would 
charge the tenants accordingly.  She also reported that they 
had one mailbox for all units.  

III.  Analysis

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice- 
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  Martin v. Brown, 7 Vet. App. 
196, 198 (1994).  One prerequisite to entitlement is that the 
veteran's income not exceed the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23. 38 U.S.C.A. § 
1521(a),(b); 38 C.F.R. § 3.3(a).

Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521.  In 
determining countable income, all payments of any kind or 
from any source will be included unless specifically excluded 
by law or regulation. 38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 
3.272.  A veteran's "annual income" includes his annual 
income and the annual income of his dependent spouse. 38 
U.S.C.A. § 1522(a); 38 C.F.R. § 3.23(d)(4).

If the veteran is married and living with or reasonably 
contributing to the support of a spouse, the rate payable 
shall be reduced by the amount of the veteran's annual income 
and the amount of annual income of the spouse. 38 U.S.C.A. § 
1521.  For the purposes of determining entitlement to pension 
a person shall be considered as living with his or her spouse 
even though they reside apart unless they are estranged.  
38 C.F.R. § 3.60.  A veteran's spouse who resides apart from 
the veteran and is estranged from the veteran may not be 
considered the veteran's dependent unless the spouse receives 
reasonable support contributions from the veteran.  38 C.F.R. 
§ 3.23(d)(1).

The evidence in this case shows that the veteran is married.  
His own statements on his income/net worth forms from 1999 
reflect that he lived in the same house with her as of August 
1999.  The fact that they lived in different areas of the 
house is not dispositive.  They subsequently separated in the 
sense that the veteran moved into a separate house at the 
same address.  Since separating, however, the veteran has 
consistently provided financial support for his spouse.  
Thus, during the entire relevant period, the veteran has been 
either married and living with or reasonably contributing to 
the support of a spouse.  Therefore, the veteran's spouse is 
considered a dependent of the veteran.  

The dependent spouse's income must be included in the 
computation of annual income to determine eligibility for 
pension benefits.  Regarding denial of pension benefit 
payments, with the inclusion of the spouse's income, the 
countable income is in excess of $40,000 (the appellant has 
not submitted any evidence challenging that amount), which 
well exceeds the maximum allowable income for a veteran with 
one dependent.  As the veteran's income exceeded the maximum 
allowable, denial of pension benefits was required by law. 38 
C.F.R. § 3.660.


ORDER

The appeal challenging the propriety of inclusion of the 
veteran's spouse's income in the computation of countable 
income for non-service-connected pension purposes and the 
denial of pension benefits based on excessive income is 
denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

